UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING Commission File Number: 333-116324 For the Period Ended: April 30, XXAnnual Report on Form 10-K ¨ Transition Report on Form 11-K ¨ Transition Report on Form 10-Q ¨ Transition Report on Form N-SAR For the Transition Period: Nothing is this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Items(s) to which the notification relates: N/A 1 PART I REGISTRANT INFORMATION ROTOBLOCK CORPORATION Full name of registrant: N/A Former name if applicable: 300BStreet Address of principal executive office (Street and Number): Santa Rosa, California 95401 City, state and zip code: PART II RULE 12b-25 (b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12b-25(b), the following should be completed. (Check box if appropriate) : x (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or FormN-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached is applicable. 2 PART III NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. Rotoblock Corporation (the “Company”) is unable to complete the filing of its Annual Report on Form 10-Kfor the fiscal year ended April 30,2009on a timely basis without unreasonable effort or expense. The Company has not been able to finalize its Form 10-Kas our auditors have just completed their review and audit of our April 30, 2009 financial statements today and we require additional time to compile our Form 10-K to ensure correct and adequate disclosures.The
